Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
2.	This office action is a response to amendments submitted on 02/26/2021. 
3.	Applicant's arguments with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
4. 	Claims 1, 5-6, 8 and 12-17 are presented for examination.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA et al. (GB 2289351 A) in view of Duits et al. (US 20130141030 A1) and further in view of HOERMANN (US 20080119964 A1).
In regards to claims 1 and 17, TAKEDA shows a geared motor comprising: an electric motor (9), a transmission, a shaft, and a switching device (i.e. 40 -comprising switching features such 
Although Takeda shows an internal electrical system (i.e. Within 40), provided within the single housing i.e. the motor of the power window apparatus is mounted on the housing. The power transmission mechanism for the motor, the sensor means, and the control circuit structure are assembled into the housing, whereby the drive unit is constructed in the form of a single unit, see last paragraphs) and providing internal power (i.e. by 41), TAKEDA does not explicitly specify that in an absence of external power, to at least the position measuring device to at least one of sense a single complete rotation of the shaft, sense a plurality of rotations of the shaft, or sense the position of the shaft.
However, Duits further an internal electrical system, provided within the single housing (i.e. within controller circuit enclosure) and providing internal power, in an absence of external power, to at least the position measuring device (i.e. , a hall effect sensor, mounted in proximity to the rotating part 252 of the absolute position sensor, suitably on or coupled to the circuit board. The absolute 
Thus, given the teaching of Duits, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TAKEDA to further keep sensing the rotation when the external power source is off so the system can reliably detect position under failure or unexpected errors wherein the hall sensors positions measurements are within a single complete cycle for accurately determine the position within the full rotatable component without an specific origin point, consequently improving the system reliability, accuracy and protection under power failure or lack of power.  
TAKEDA as modified by Duits does not explicitly discloses or shows wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the shaft.
Moreover, the following prior arts discloses or shows wherein the switching device is configured to switch the electric motor, and wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion of the shaft. 

Thus, given the teaching of Hoermann, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TAKEDA as modified by Duits to provide a single housing comprising the positions sensor and the switch unit so a quick connection to a shaft can be set up relatively simple and size reduction can be achieved, consequently improving the system versatility on compact fashion.  
In regards to claim 5, TAKEDA further discloses wherein the switching device is configured to output a position of the component driven in rotation  by the motor (i.e. component can be interpreted as the position of the shaft related to the window position. Control circuit controls rotation of the motor in accordance with signals output from the sensor. The power transmission system, the sensor, and the control circuit are mounted on an inner side of the housing, page, 10 and page 28, lines 15 to page 29, line 13).
In regards to claim 12, TAKEDA further discloses a transmission, a motor, a tear motor, a drive system (i.e. page 27, line 21 to page 28, line 2 and Fig. 1-3).
In regards to claim 13, TAKEDA further discloses wherein the evaluation unit is configured to execute and evaluate a status monitoring process of a drive system comprising the switching device, a geared motor and components driven by the geared motor (see page 18, line 1 to page 23, line 25 and Figs. 5 and 7, wherein it is checked whether or not drop of the detected relative speed, checks whether the window glass is within the safety control region, checks if the absolute speed flag is set, whether or not the temperature data and checked whether or not the motor has stopped).

In regards to claims 8 and 15, TAKEDA discloses wherein the evaluation unit is configured such that, in one direction of rotation of the component, there are two signal outputs which are independent of one another (i.e. The relay switch 44 is also connected through a relay output circuit 46 to the microcomputer 30.The motor 9 is selectively rotated in the forward or reverse direction through the relay switch 44 under control of the microcomputer 30, page 12, lines 2-10).
In regards to claim 16, TAKEDA further discloses wherein the drive system performs an action via the output unit (i.e. driving a window glass for opening and closing a window using power supplied by a drive source, see page. 1).
Duits further discloses wherein the evaluation unit is configured such that, in one direction of rotation of the component, there are two signal outputs which are independent of one another (pars. [0011], [0031], [0038], [0100]).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable TAKEDA et al. (GB 2289351 A) in view of Duits et al. (US 20130141030 A1) and further in view of HOERMANN (US 20080119964 A1) and further in view of Scott, Jr. (US 4338553 A).
In regards to claim 6, TAKEDA discloses a sensing element that determine a position of the component (see page 27, line 21 to page 28, line 2).
TAKEDA and Duits do not explicitly disclose a fitter that determine a position of the component during installation of the switching device.

Thus, given the teaching of Scott, Jr., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TAKEDA and Duits to further employ an element for teaching limit positions during system setup to avoid position error of offset, consequently improving the system reliability and performance.   

Response to Arguments
8.	Applicant's arguments filed 06/26/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding claim 1, that Hoermann does not teach or suggest at least "an electric motor, a transmission, a shaft, and a switching device, the transmission rotates the shaft via rotation of the electric motor, the switching device being arranged on the shaft wherein the switching device is configured to switch the electric motor... wherein the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the shaft," and that one of skill in the art would not combine Duits with Hoermann, the examiner respectfully disagrees.
First of all, said limitations regarding an electric motor, a transmission, a shaft, and a switching device, the transmission rotates the shaft via rotation of the electric motor are clearly disclosed and/or shown by primary prior art TAKEDA which shows an electric motor 9, a transmission, a shaft 17, and a switching device which is interpreted as the driving unit controlled by means of control 
Moreover this prior art also describes magnet sensor 33 is fastened around the rotating shaft 17 which along the two Hall elements 34 are arrayed angularly spaced at intervals of 900 around the magnet sensor 33 to sense the magnetic poles of the magnet sensor 33, which is rotated with the rotation of the rotating shaft 17, and generate pulse signals accordingly. 
Thus, the examiner provides a clear and concise rejection of these elements on claim 1, and further brought Hoermann for the fact that TAKEDA does not explicitly disclose or show that the switching device is coupled by the gearwheel of the position measuring device to a pinion defined on an outer peripheral surface of the shaft. For this specific reason, the examiner brought Hoermann that shows a sensor unit 1 and a drive unit that is considered as the switching unit the electric motor and as seen in Figures 1 and 4 and disclosed on paragraph 36 that reads on a drive unit 2 which drives the drive shaft 3 may be any desired shaft drive which usually comprises an electric motor and a transmission stage. Furthermore, it is shown a transmission 5 that comprises gearwheels (5/11/15) of the position measuring device to a couples to pinion 8 defined on an outer peripheral surface of the shaft 3. The examiner wants to point out to paragraphs 35-39 where it is clear that the system gears have a direct correlation to the motor shaft and the measuring of the position. For example, the paragraphs disclose that sensor unit 1 in accordance with the present disclosure has its own housing 4 and can thus be installed on the door shaft 3 of the door 20 independently of the drive unit 2. In FIG. 1, the sensor unit 1 is positioned on the drive unit 2 and having housing 4 of the sensor unit 1 that has a cut-out through which the drive shaft 3 passes. In the sensor unit 1, the revolutions of the drive shaft 3 of the door 20 are converted via the transmission stage of the sensor unit into 
Hence, given this disclosure, it is clear that said worm shaft 7 is directed correlated to the drive shaft 3 and that said transmission is disposed by the pinion on the shaft, thus thus translates the rotation of the drive shaft 3 into a rotation of the pinion 8 which is in engagement with the worm shaft 7 as disclosed above.
Thus, the examiner believes that the prior arts on record are on the same field of motor transmission and drive and respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).

Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846